UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-4757


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

GERARD FENNER,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (4:12-cr-00115-BR-1)


Submitted:   April 30, 2015                      Decided:   May 20, 2015


Before AGEE and     FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lynne L. Reid, L.L. REID LAW, Chapel Hill, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Phillip A. Rubin, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gerard       Fenner     appeals      from       the     63-month         term    of

imprisonment        imposed    upon      remand      for   resentencing.          Fenner

pleaded guilty without a written plea agreement to one count of

possessing a firearm and ammunition by a felon, in violation of

18   U.S.C.     §§ 922(g),         924   (2012).        Fenner       argues    that    the

district      court     procedurally       erred      in   failing      to    adequately

explain its sentence.              He contends that the court did not fully

credit his rehabilitative efforts in prison and did not state

why it rejected his argument for a 51-month sentence.                             Fenner

also   asserts      that     the    sentence    is    substantively          unreasonable

because it is greater than necessary to comply with the purposes

of sentencing.        We affirm.

       We review a sentence for reasonableness, applying an abuse

of discretion standard.             Gall v. United States, 552 U.S. 38, 46

(2007).       The     court   first      reviews     for    significant       procedural

error, and if the sentence is free from such error, it then

considers substantive reasonableness.                      Id. at 51.         Procedural

error includes improperly calculating the Sentencing Guidelines

range, treating the Guidelines range as mandatory, failing to

consider the 18 U.S.C. § 3553(a) (2012) factors, and failing to

adequately explain the selected sentence.                       Id.     To adequately

explain    the        sentence,      the    district         court     must     make    an

“individualized assessment” by applying the relevant § 3553(a)

                                            2
factors to the case’s specific circumstances.                            United States v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).                           The individualized

assessment need not be elaborate or lengthy, but it must be

adequate    to    allow       meaningful        appellate       review.         Id.    at    330.

Substantive       reasonableness           is     determined       by    considering         the

totality of the circumstances, and if the sentence is within the

properly-calculated            Guidelines            range,   this      court     applies         a

presumption of reasonableness.                       United States v. Strieper, 666
F.3d 288, 295 (4th Cir. 2012).

     Fenner argues that the district court procedurally erred in

failing    to    adequately         explain       its    sentence.         The    Government

replies    that       the     district         court    sufficiently       explained         its

sentencing         rationale             and         considered         Fenner’s           recent

rehabilitative efforts.                  Here, the district court listened to

Fenner’s     argument         for    a    low-end        Guidelines       sentence.              In

imposing the sentence, the court referenced Fenner’s completion

of his GED.        The court explicitly stated that it had considered

the § 3553(a) factors.              The court reasoned that efforts to deter

Fenner    from    a    life    of    crime       have    failed    and    that        he   has    a

history of violence and drug felonies, both things from which

the public needs to be secure.                          We conclude that the court

sufficiently considered Fenner’s request for a 51-month sentence

and its reasoning was adequate to permit meaningful review.                                  See

United    States      v.    Worley,       685 F.3d 404,     410    (4th    Cir.       2012)

                                                 3
(explaining that while the district court did not explicitly

address most of the defendant’s arguments about postsentencing

rehabilitation, the court has “never required a sentencing court

to    discuss   each        §    3553(a)     factor    in     a    ‘checklist        fashion’”

(citation omitted)).              Therefore, we find no procedural error.

       Fenner argues that his recent rehabilitative efforts are

better evidence of his character than his past criminal conduct

and that the court’s sentence does not reflect consideration of

this.      Therefore,           he    contends,       under       the    totality      of    the

circumstances,         the        sentence     is      substantively              unreasonable

because it is greater than necessary to comply with the purposes

of    sentencing.           The      Government     argues        that    Fenner’s      recent

activity was not sufficient to overcome his violent criminal

history and numerous supervision violations.                            “Any sentence that

is within or below a properly calculated Guidelines range is

presumptively        [substantively]          reasonable.           Such      a    presumption

can     only    be     rebutted         by    showing       that        the       sentence    is

unreasonable         when       measured     against     the       18    U.S.C. §      3553(a)

factors.”       United States v. Louthian, 756 F.3d 295, 306 (4th

Cir.) (citations omitted), cert. denied, 135 S. Ct. 421 (2014).

       It was reasonable for the district court to conclude that

Fenner’s efforts at rehabilitation during his period of federal

imprisonment         were       not    substantial       enough          to   outweigh       the

countervailing evidence of the need to deter Fenner from further

                                               4
criminal activity and to protect the public.    Further, although

obtaining a GED and completing a drug program is commendable,

completion of an art class and not testing positive for drugs or

alcohol while in prison are not extraordinary.      We therefore

conclude that Fenner has not met his burden of rebutting the

presumption that the within-Guidelines sentence is substantively

reasonable.

     Accordingly, we affirm the sentence.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  5